Citation Nr: 0424037	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-19 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for tinea 
pedis.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for tinea 
cruris.

3.  Entitlement to service connection for back disorder.

4.  Entitlement to service connection for disorders of the 
knees, hips, ankles and wrists.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to a nonservice-connected (NSC) pension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating actions issued by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In February 2002, the veteran and his mother testified at an 
RO hearing; the veteran also testified at a Central Office 
(CO) hearing before the undersigned Veterans Law Judge (VLJ) 
in July 2004.  Copies of the hearing transcripts are 
associated with the claims file.  Later, in July 2004, a 
motion to advance this appeal on the docket was granted by 
the VLJ.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).  

At the July 2004 hearing, the veteran withdrew his appeal 
with regard to the issue of service connection for a 
character and behavior disorder.  Thus, this issue is no 
longer in appellate status.  38 C.F.R. § 20.704 (2003).  In 
addition, the veteran made statements at the February 2002 
hearing, which the Board construes as a notice of 
disagreement (NOD) with a May 2001 denial of the veteran's 
claim for an NSC pension.  This issue, along with the issue 
of entitlement to service connection for tinea pedis and 
issues 2 through 5 above, are addressed in the REMAND portion 
of this decision and will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  VA will notify 
the veteran if further action is required.


FINDINGS OF FACT

1.  In a November 1972 rating decision, the RO denied the 
veteran's claim for service connection for tinea pedis; the 
veteran was informed of this decision the next month but he 
did not file a notice of disagreement (NOD) within one year 
of such notification.

2.  Evidence added to the record since the November 1972 
rating decision is, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the veteran's claim 
for entitlement to service connection for tinea pedis.


CONCLUSIONS OF LAW

1.  The November 1972 rating decision, denying the veteran's 
claim for service connection for tinea pedis, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the 
November 1972 rating decision sufficient to reopen the 
veteran's claim for entitlement to service connection for 
tinea pedis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) was enacted and became 
effective.  It is applicable to all claims for VA benefits, 
to include claims to reopen previously denied claims of 
service connection.  Besides eliminating the requirement that 
a claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim and requires VA to 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim.  The 
VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, although the ultimate responsibility for furnishing 
evidence rests with the claimant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  In August 2001, VA 
issued regulations to implement the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  The amendments 
became effective on November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  As the veteran's claims to reopen was 
received prior to August 29, 2001, the Board finds the 
amendment to 38 C.F.R. § 3.156(a) is inapplicable in this 
case and the claim to reopen service connection for tinea 
pedis must be considered based upon the law effective prior 
to that revision.  VA is not required to provide assistance 
to a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for tinea pedis, it is the 
Board's conclusion that the VCAA does not preclude the Board 
from adjudicating this claim.  This is so because the Board 
is taking action favorable to the veteran in reopening the 
veteran's claim of service connection for tinea pedis, and 
the decision at this point poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for tinea 
pedis.  In the June 2002 decision on appeal, the RO denied 
the veteran's claim on the merits.  However, the requirement 
of submitting new and material evidence to reopen a claim is 
a material legal issue that the Board is required to address 
on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  

The RO first denied a claim for service connection for tinea 
pedis in a November 1972 rating decision, noting that an 
October 1972 VA examiner indicated tinea pedis by history.  
By a letter dated the next month, the veteran was notified of 
the RO's action and was advised of his appellate rights, but 
no appeal was initiated within one year of the notification.  
In July 2000 and May 2001, the veteran filed to reopen his 
claim.  In a June 2002 rating decision, the subject of this 
appeal, the RO again denied his claim for service connection 
for tinea pedis.  The veteran was notified of the RO's action 
and advised of his appellate rights the same month; the 
veteran perfected his appeal.

Since the veteran did not file an NOD with the November 1972 
rating decision within one year of notification, that 
decision became final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. 
§§ 3.104(a), 20.1103 (2003).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  Second, if 
VA determines that the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  The Board has reviewed all the evidence 
of record, and for the reasons and bases set forth below 
concludes that new and material evidence sufficient to reopen 
the veteran's claim for connection for tinea pedis has been 
received.  

The evidence presented or secured since the last final denial 
in 1972 of the veteran's claim for service connection for 
tinea pedis includes testimony from the veteran and his 
mother that he has had chronic tinea pedis since his 
discharge from service; and a February 2002 VA examination 
report, showing a diagnosis of tinea pedis and an examiner's 
opinion as to the etiology of the veteran's skin disorder of 
the feet.  These records reflect a current diagnosis of tinea 
pedis, testimony addressing chronicity of the disorder and an 
opinion as to the etiology of the disorder.  They were not 
previously of record and bear directly and substantially upon 
the specific matter under consideration.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  Accordingly, the veteran's claim for service 
connection for tinea pedis is reopened.


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for entitlement to service connection for tinea pedis 
has been received and the claim is reopened.  To this extent, 
the appeal is granted.  


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for tinea pedis; the claim is 
REMANDED for de novo review.

In the present case, the Board finds that VA's redefined 
duties to notify and to assist a claimant, as set forth in 
the VCAA, have not been fulfilled regarding all of the issues 
remaining on appeal.  See VAOPGCPREC 7-2004; see also 
VAOPGCPREC 1-2003.  In particular, the Board observes that 
the RO has neither notified the veteran of what is needed to 
reopen his service-connection claim for tinea cruris nor 
provided pertinent regulations, such as 3.156 (effective 
prior to August 29, 2001).  In addition, the RO has not 
provided VCAA content-complying notice consistent with 
38 U.S.C.A. §  5103 (a) and 38 C.F.R. §  3.159(b)(1) (2003) 
for all the issues remaining on appeal.

Service Connection Claims

The veteran claims that he should be service connected for 
PTSD and for disorders of the back, knees, hips, ankles, and 
wrists due to the failure of his parachute/reserve chute to 
open during a parachute jump in 1968 and resulting injuries.  
Although the February 2002 VA PTSD examiner determined that 
the veteran met the criteria for PTSD based on the veteran's 
self-reported history of being injured in a parachute jump, 
that opinion appears to be based on an incomplete record of 
the veteran's claimed stressor.  In particular, the Board 
notes that none of the service medical records show immediate 
hospitalization or treatment following injuries sustained in 
a parachute jump, the first record where the veteran gives 
that history is not until March 1970 about two years after 
the claimed incident.  A search of Ft. Benning hospital 
records was negative; however, it appears that the RO used an 
incorrect service number for the veteran, using the service 
number for his second period of service instead of the one 
for his first period of service during which the alleged 
incident occurred.  Moreover, the RO has not made an attempt 
to verify that such an incident occurred by trying to obtain 
copies of the veteran's service personnel records or morning 
reports or an incident report for injuries sustained in the 
spring of 1968, during training for a parachute badge. 

Because it appears that the veteran did not engage in combat 
with the enemy, his lay testimony or statements alone are not 
enough to establish the occurrence of the alleged stressor.  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, 
the record must contain service records or other credible 
evidence, which corroborates the stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2003); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).  The corroboration 
of every detail is not required.  Pentecost v. Principi, 16 
Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 
307 (1997).  Such corroborating evidence cannot, however, 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The veteran's service medical records show that he was 
treated in March 1970 for low back pain.  Initially, the 
veteran claimed that he had a jump injury in 1968, but later 
stated that he was born with it.  In May 1970, the veteran 
was treated for a swollen right foot.  In June 1970, he was 
treated for a rash in the groin area.  In the medical history 
portion of his September 1970 separation examination report, 
the examiner annotated "Low back pain since Apr 68 while at 
'Jump School'" and referred to an orthopedic consult.  That 
orthopedic consult, reflected pain -- mid-lumbar region 
episodic in nature, usually occurring after prolonged 
standing or heavy lifting.  Both his physical examination and 
X-rays were negative.  The diagnosis was chronic lumbosacral 
strain by history -- clear for retention -separation.  

An August 1971 VA hospital report shows treatment for 
dermatitis of the feet.  A September 1972 VA medical 
certificate reflects that the veteran was treated for a re-
occurrence of dermatitis of the feet and X-rays revealed 
degenerative disc disease of the cervical and lumbosacral 
spine.  An October 1972 VA examination showed no clinical 
disease of the musculoskeletal system with full range of 
motion of the back and all extremities in all planes.  A 
contemporaneous VA dermatology examination showed 
interdigital maceration and marked amount of hyperhidrosis 
with healing vesicles on the bottom of the sole, KOH from 
which was positive for fungi.  The groin revealed no 
abnormality other than light macular pigmentation indicating 
healed, old, dermatitic process.  It could not be stated 
whether fungus was present or not.  The diagnoses were tinea 
pedis, acute vesicular type, limited to summer months only; 
probably tinea cruris, by history only.  

Private treatment records dated between March and October 
1998 show treatment, in March 1998, for avulsion fracture of 
the left greater trochanter, following an episode where the 
veteran twisted his left hip while running through the woods 
in his cowboy boots carrying a gun and chasing after a dog 
that have been chewing on his paper.  At an October 1998 
appointment, the veteran reported being struck in the left 
hip by a vehicle driven by his daughter while he was standing 
in his driveway on September 28, 1998.  According to the 
veteran she gunned the car and intentionally tried to run him 
over.  She was going so fast that, by being hit by the rear 
mirror on the passenger side, the veteran was knocked over 
the car and landed on his neck.  An X-ray of his left hip 
revealed no fracture or dislocation.  The diagnosis was 
history of contusion, left hip.  

During testimony, the veteran claimed his skin disorders were 
a continuation of those for which he had been treated in 
service.  He also asserted that the other disorders were due 
to the claimed failure of his parachute to open.  His mother 
testified that he just was not the same after his return from 
service and that he suffered chronic foot problems.  On VA 
examination in February 2002, the VA examiners diagnosed 
tinea pedis, mild to moderate; intercarpal ligamentous 
instability with degenerative arthritis, radial navicular 
joint space, right wrist; right and left knee chondromalacia 
patellae, mild early grade; right ankle ligamentous 
instability by history; left ankle, no pathological process 
found; right and left hip, no pathological process found; 
left degenerative arthritic spurring, sacroiliac left; low 
back difficulty, postural lumbosacral strain, recurrent, and 
degenerative discopathy of the lower lumbar.  Apparently, the 
veteran's claims file was unavailable for both the skin and 
PTSD examiners to review, when giving their etiological 
opinions.  

The duty to assist includes obtaining additional service 
personnel and medical records, non-VA and VA treatment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  On 
remand, the RO should attempt to obtain copies of the 
veteran's service personal records and copies of morning 
reports, incident reports and hospital records from Fort 
Benning, Georgia, between January and April 1968, using the 
correct service number for the veteran's first period of 
service, showing a parachute jump incident and subsequent 
treatment.  The veteran testified that he was being treated 
at the VA for PTSD and his right wrist and was treated for 
his knee by Dr. J. L.  The RO should again ask the veteran to 
identify health care providers who have treated him for the 
disorders at issue since his discharge from service and make 
an attempt to obtain missing VA records and non-VA records, 
in particular ones from Dr. J. L. in Irving, Texas.  In 
addition, if the parachute incident is verified, the veteran 
should be scheduled for orthopedic and PTSD examinations to 
ascertain the extent of any disorders of the back, knees, 
hips, ankles, wrists and PTSD due to the failure of his 
parachute to open or whether such disorders were caused by an 
intervening event(s), such as the September 1998 motor 
vehicle accident.  The RO should also schedule the veteran 
for a skin examination of his groin and feet during an active 
stage of the veteran's skin disorder, the summer.  See 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

NSC Pension

As noted above, the Board construes statements made at a 
February 2002 hearing presentation made by the veteran as an 
NOD with a May 2001 rating action, which, in pertinent part, 
denied entitlement to an NSC pension.  The Board observes 
that the RO has yet to discuss this issue in a statement of 
the case (SOC).  The Court has held that where the Board 
finds an NOD has been submitted to a matter that has not been 
addressed in an SOC, the issue should be remanded to the RO 
for appropriate action.  Manlincon, 12 Vet. App. at 240-41.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for PTSD 
and for any disorder of the skin, back, 
knees, hips, ankles, and wrists from 
October 1970 to the present.  The RO 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records, if not 
already in the claims file.  In 
particular, the RO should obtain copies 
from Dr. James Lee of the Pioneer Clinic, 
Irving, Texas; and all medical records 
from the Little Rock VA Medical Center 
and outpatient clinics, not already 
associated with the claims file, from 
October 1970 to the present.  If records 
are unavailable, please have the provider 
so indicate.

2.  The RO should contact the National 
Personnel Records Center (NPRC), the U.S. 
Army service department and Fort Benning, 
Georgia, to obtain copies of the 
veteran's service personal records and 
copies of morning reports, incident 
reports and any hospital records from 
Fort Benning, Georgia, between January 
and April 1968 using the correct service 
number for his first period of service, 
15874989, showing a parachute jump 
incident and subsequent treatment.  If no 
such records are available, the NPRC, 
service department and/or installation 
should so state.

3.  The RO must review the entire file 
and ensure for the issues remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West 2002) and C.F.R. §  3.159 
(2003); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1)about the 
information and evidence needed to reopen 
his service-connection claim for tinea 
cruris; (2) about the information and 
evidence not of record that is necessary 
to substantiate his various service-
connection and nonservice-connected 
pension claims; (3) about the information 
and evidence that VA will seek to 
provide; (4) about the information and 
evidence the claimant is expected to 
provide; and (5) request or tell him to 
provide any evidence in his possession 
that pertains to his various claims.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the issues 
remaining on appeal.

4.  Following completion of 1 through 3 
above, the RO should prepare an in-
service stressor summary and indicate 
whether the 1968 parachute failure to 
open incident has been verified by 
service department records.  

5.  If the parachute jump incident is 
verified, the veteran should be scheduled 
for psychiatric and orthopedic 
examinations to ascertain the nature and 
etiology of any psychiatric disorder (to 
include PTSD) and any disorder of the 
back, knees, hips, ankles, and wrists 
found.  The claims file must be made 
available to, and be reviewed by, the 
examiner(s) in connection with the 
examination(s), and the report(s) should 
so indicate.  The examiner(s) should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies expressed in degrees.  The 
examination reports should include a 
detailed account of all pathology found 
to be present.  

First, the PTSD examiner should determine 
whether PTSD is present, and, if so, the 
etiology of his PTSD.  Copies of 
38 C.F.R. § 4.125(a), an in-service 
stressor summary, and this REMAND must be 
reviewed by the psychiatric examiner in 
conjunction with the examination.  All 
special psychological testing and 
evaluations, such as the Minnesota 
Multiphasic Psychological Inventory, 
deemed necessary by the examiner should 
be accomplished.  The psychiatric 
examiner should provide explicit 
responses to the following questions:

(a) Does the veteran have PTSD?

(b) If PTSD is found, the examiner should 
determine the etiology and the nature and 
extent thereof.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor" that caused the 
disorder and the evidence upon which that 
opinion was based to establish the 
existence of the stressor.  The examiner 
should comment explicitly upon whether 
the veteran's alleged stressor was as a 
result of a 1968 incident when his 
parachute failed to open during a jump 
attempt while stationed at Fort Benning.  
If so, the examiner should also comment 
explicitly upon whether there is a link 
between such a stressor and the current 
symptoms, if any.  

Second, the orthopedic examiner should 
provide explicit responses to the 
following questions:

(a) Does the veteran have a disorder of 
the back, knees, hips, ankles, and/or 
wrists, to include arthritis?

(b) For any identified disorder(s), the 
examiner should determine the etiology 
and the nature and extent of such 
disorder(s).  For each identified 
disorder, the examiner(s) should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder (1) began 
during, or was aggravated (worsened), as 
the result of some incident of active 
service, to include failure of a 
parachute to open during a jump, or (2) 
is due to a post-service event(s) such as 
a motor vehicle accident in 1998?  The 
Board observes that the veteran was found 
to have degenerative disc disease of the 
cervical and lumbosacral spine in X-ray 
studies performed in September 1972.  If 
the veteran is found to have arthritis, 
can it be assumed that such arthritis had 
its onset prior to October 1971?  

The rationale for any opinion and all 
clinical findings should be reported in 
detail.  If it is not possible to provide 
an opinion, the examiner(s) should state 
the reasons why.

6.  After completion of 1 through 5 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a skin 
examination to ascertain the nature and 
extent and etiology of any skin disorder 
found, to include tinea pedis of both 
feet and tinea cruris of the groin.  The 
claims file and treatment records must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  The skin 
examination should be scheduled when the 
veteran's tinea pedis or tinea cruris is 
in an active phase.  See Ardison v. 
Brown, 2 Vet. App. 405 (1994).  The skin 
examiner should provide a history of any 
skin disorder found, including the 
frequency and extent of any outbreaks, 
and discuss any and all manifestations of 
such disorder.  Specifically, the 
examiner should give the extent of any 
skin disorder found in square inches or 
square centimeters, should indicate 
whether such skin disorder is unstable 
(i.e., frequent loss of covering of skin 
over the affected area), deep, 
superficial (i.e., not associated with 
underlying tissue damage), poorly 
nourished with repeated ulceration, or 
tender and/or painful on objective 
demonstration, and whether the disorder 
limits the function of, or causes limited 
motion of, the affected part(s).  The 
examiner is to give the percent of 
exposed areas of the entire body 
affected, and whether systemic therapy 
such as corticosteroids or other immuno-
suppressive drugs were required during 
the past 12-month period: (1) constantly 
or near constantly, (2) for a total of 
six weeks or more, but not constantly, or 
(3) for a total duration of less than six 
weeks; or whether no more than topical 
therapy was required during the past 12-
month period.  On the basis of the 
examination findings, the history 
provided by the veteran, and a thorough 
review of the file, including all 
material received pursuant to this 
remand, the examiner should set forth all 
established diagnoses, expressly offer an 
opinion as to the most probable etiology 
and date of onset of any skin disorder 
found (to include tinea pedis and tinea 
cruris, if found).  Specifically, the 
examiner shall indicate whether it is at 
least as likely as not (50 percent or 
more probability) that the diagnosed 
disorder(s) is etiologically related to 
the veteran's military service.

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  

7.  After completion of the above, the RO 
should readjudicate the veteran's request 
to reopen a claim for service connection 
for tinea cruris and his other service-
connection claims, including any 
additional evidence obtained by the RO on 
remand.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

8.  The RO should issue the veteran and 
his representative a statement of the 
case as to the issue of entitlement to a 
nonservice-connected pension.  The 
veteran should be apprised of his right 
to submit a substantive appeal and to 
have his claim reviewed by the Board.  
The RO should allow the veteran and his 
representative the requisite period of 
time for a response.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim(s).  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The veteran and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



